Exhibit 10.2

GLOBAL INDEMNITY PLC

SHARE INCENTIVE PLAN

Section 1. Purpose; Definitions

The purpose of the Plan is to give Global Indemnity plc, a public limited
company established in Ireland with registered number 481805 having its
registered office at 25/28 North Wall Quay, Dublin 1 (the “Company”), and its
Affiliates (as defined below) a competitive advantage in attracting, retaining
and motivating officers, employees, consultants and non-employee directors, and
to provide the Company and its Affiliates with a share plan providing incentives
linked to the financial results of the Company’s businesses and increases in
shareholder value.

For purposes of the Plan, the following terms are defined as set forth below:

“Affiliate” of a Person means a Person, directly or indirectly, controlled by,
controlling or under common control with such Person and with respect to the
Company, includes without limitation its Subsidiaries and its Parent.

“Award” means any award under this Plan of any Stock Option, Restricted Share,
or Other Share-Based Award.

“Award Agreement” means a Restricted Share Agreement or an Option Agreement. An
Award Agreement may include provisions included in an employment or consulting
agreement of the Company or any of its Affiliates.

“Board” means the Board of Directors of the Company.

“Cause” means, unless otherwise provided in the Participant’s employment or
consulting agreement with the Company or any of its Affiliates, that (i) the
Participant is charged with or



--------------------------------------------------------------------------------

has committed a felony or other crime involving moral turpitude or conduct
adverse to the interests of the Company, (ii) the Participant commits fraud,
embezzlement or other conduct adverse to the interests of the Company or its
Affiliates, (iii) the Participant substantially fails to perform his duties or
obligations to the Company or its Affiliates, provided that he has been given
notice and an opportunity to cure not to exceed thirty (30) days under
circumstances in which the Board determines, in its sole discretion, that such
failure to perform is in fact curable, or (iv) the Participant violates Company
policies or policies of its Affiliates or materially breaches any representation
made to the Company or its Affiliates.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Committee” means (a) the Compensation & Benefits Committee of the Board; or
(b)a committee (or subcommittee) of the Board that the Board may designate to
administer or make decisions required to be made under the Plan, whose
membership shall be composed of not less than two directors who are intended to
qualify as Non-Employee Directors and, to the extent required by Section 162(m)
of the Code and any regulations thereunder, “outside directors” as defined under
Section 162(m) of the Code, each of whom shall be appointed by and serve at the
pleasure of the Board or (c) if at any time no such committee of the Board under
(a) or (b) is so designated by the Board, the Board.

“Company” has the meaning set forth in the preamble hereto and any successors by
operation of law.

“Disability” means permanent and total disability as defined in Section 22(e)(3)
of the Code. A Disability shall only be deemed to occur at the time of the
determination by the Committee of the Disability.

“Employment” means, unless otherwise defined in an applicable Award Agreement or
employment or consulting agreement, employment with, or service as a director or
officer of, or as a consultant to, the Company or any of its Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

“Exercise Price” has the meaning set forth in Section 5(a).

“Fair Market Value” of the Ordinary Shares means (unless otherwise provided in
the applicable Award Agreement), as of any given date, the closing price on the
applicable date of the Ordinary Shares on the Nasdaq National Market or, if not
listed on such market, on any other national securities exchange on which the
Ordinary Shares are listed or, if not so listed, on The Nasdaq Stock Market,
Inc. and, if not so quoted, the average of the closing bid and ask prices for
the Ordinary Shares in the over-the-counter market on which the Ordinary Shares
are actively traded. If such sales prices are not so available or the Ordinary
Shares are not actively traded, as determined by the Committee in its sole
discretion, the Fair Market Value of the Ordinary Shares

 

2



--------------------------------------------------------------------------------

shall mean the fair value as determined by the Committee in light of all
circumstances, including comparable recent bona fide sales of applicable or
similar securities. For purposes of the grant of any Stock Option, the
applicable date shall be the date on which the Stock Option is granted.

“Family Member” means, solely to the extent provided for in Rule 701 under the
Securities Act or, following the filing of a Securities Act Form S-8 with
respect to the Plan, solely to the extent provided for in Securities Act Form
S-8, any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent
(50%) of the beneficial interest, a foundation in which these persons (or the
employee) control the management of assets, and any other entity in which these
persons (or the employee) own more than fifty percent (50%) of the voting
interests or as otherwise defined in Rule 701 under the Securities Act or
Securities Act Form S-8, as applicable.

“FPC” means Fox Paine & Company, LLC, its subsidiaries and related entities
(including without limitation Fox Paine Capital, LLC, Fox Paine Capital Fund,
L.P., Fox Paine Capital Fund II GP, LLC, Fox Paine Capital Fund II L.P., Fox
Paine Capital Fund II International, L.P., Fox Paine Capital Fund II
Co-Investors International, LP.), and all Persons that are partners or
shareholders or members in any such related entities) and all partners, members,
directors, employees, shareholders and agents of any of the foregoing.

“Incentive Stock Option” means a Stock Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

“Management Shareholders’ Agreement” means the Management Shareholders’
Agreement, dated as of September 5, 2003, among the Company, the FPC
Stockholder, and the Management Investors, as defined therein, as amended and/or
restated from time to time.

“Non-Employee Director” means a member of the Board who qualifies as a
Non-Employee Director (as defined in Rule 16b-3(b)(3) as promulgated by the SEC
under the Exchange Act, or any successor definition adopted by the SEC).

“Nonstatutory Stock Option” means a Stock Option not intended to qualify as an
Incentive Stock Option. “Option Agreement” means an agreement setting forth the
terms and conditions of a Stock Option Award. “Other Share-Based Award” means
any Award granted under Section 7.

“Ordinary Shares” means the Class A Ordinary shares, par value $0.0001 per
share, of the Company having the rights, preferences and privileges set out in
the Company’s Articles of Association, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

“Participant’ has the meaning set forth in Section 4.

“Performance Criteria” has the meaning set forth in Exhibit A.

“Performance Goal means the objective performance goals established by the
Committee and, if desirable for purposes of Section 162(m) of the Code, based on
one or more Performance Criteria.

“Performance Period” means three consecutive fiscal years of the Company, or
such shorter period as determined by the Committee in its discretion.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, government (or any
department or agency thereof) or other entity.

“Plan” means the Global Indemnity plc Share Incentive Plan, as set forth herein
and as hereinafter amended from time to time.

“Plan Shares” has the meaning set forth in Section l0(a).

“Restricted Shares” means an Award of Ordinary Shares granted under Section 6.

“Restricted Share Purchase Agreement’ means an agreement setting forth the terms
and conditions of an Award of Restricted Shares.

“Retirement’ means a Participant’s Termination of Employment without Cause at or
after age fifty-five (55).

“SEC” means the Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor thereto.

“Share Award” means an Award consisting of either shares of Ordinary Shares or a
right to receive Ordinary Shares in the future, each pursuant to Section 6 of
the Plan.

“Stock Option” means any Nonstatutory Stock Option or Incentive Stock Option.

“Subsidiary’ means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.

“Termination of Employment” means (i) a termination of service (for reasons
other than a military or personal leave of absence granted by the Company) of a
Participant from the Company or an Affiliate, unless the Participant thereupon
becomes employed by the Company or another affiliate.

 

4



--------------------------------------------------------------------------------

In addition, certain other terms used herein have definitions otherwise ascribed
to them herein.

Section 2. Administration

This Plan shall be administered by the Committee.

Among other things, the Committee shall have the authority, subject to the terms
of the Plan, to:

(a) select the Participants to whom Awards may from time to time be granted and
designate the Affiliates of the Company for purposes of the Plan;

(b) determine whether and to what extent Awards are to be granted hereunder,

(c) determine the number of shares of Ordinary Shares to be covered by each
Award granted hereunder;

(d) determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the Exercise Price (subject to Section 5(a)),
any vesting conditions, restrictions or limitations (which may be related to the
performance of the Participant, the Company or any of its Affiliates)) and any
acceleration of vesting or waiver or cancellation regarding any Award and the
shares of Ordinary Shares relating thereto, based on such factors as the
Committee shall determine;

(e) subject to Section 8 hereof, modify, amend or adjust the terms and
conditions of any Award, at any time or from time to time, including, but not
limited to, the authority to either (1) reduce the Exercise Price of an
outstanding Stock Option or Other Share Based Award or (2) simultaneously cancel
Stock Options for which the Exercise Price exceeds the then current Fair Market
Value of the underlying Ordinary Shares and grant a new Award with an Exercise
Price equal to or greater than the then current Fair Market Value of the
underlying Ordinary Shares.

(f) determine to what extent and under what circumstances Ordinary Shares and
other amounts payable with respect to an Award shall be deferred;

(g) adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable;

(h) interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement, including, but not limited to, an Award Agreement
relating thereto);

(i) adopt any sub-plans applicable to residents of any specified jurisdiction as
it deems necessary or appropriate in order to comply with or take advantage of
any tax laws or other laws applicable to the Company, its Affiliates, or to
Participants or to otherwise facilitate the administration of the Plan, which
sub-plans may include additional restrictions or conditions applicable to Awards
or Plan Shares acquired upon exercise of Awards; and

(j) otherwise supervise and administer of the Plan.

 

5



--------------------------------------------------------------------------------

The Committee may act only by a majority of its members then serving thereon,
except that, if permissible under applicable law, the Committee may designate or
allocate all or any portion of its responsibilities and powers to any one or
more of their number or any officer of the Company. Any such designation or
allocation may be revoked by the Committee at any time.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of the Plan or an
Award (or related Award Agreement) granted hereunder shall be determined and
resolved by the Committee. Any determination or resolution made by the Committee
pursuant to the provisions of the Plan with respect to the Plan, any Award or
Award Agreement shall be made in the sole discretion of the Committee and, with
respect to an Award, at the time of the grant of the Award or, unless in
contravention of any express term of the Plan or the Award Agreement, at any
time thereafter. Except as otherwise set forth herein or in any Award Agreement,
all decisions made by the Committee in accordance with the terms of this Plan or
the Award Agreements shall be final, conclusive and binding on all Persons,
including the Company, its Affiliates and the Participants.

To the maximum extent permitted by applicable law and the Articles of
Association of the Company and to the extent not covered by insurance directly
insuring such person, each officer and member or former member of the Committee
or the Board shall be indemnified and held harmless by the Company against any
cost or expense (including reasonable fees and expenses of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of this Plan, except to the extent arising out of such officer’s, member’s or
former member’s own fraud or bad faith. Such indemnification shall be in
addition to any rights of indemnification the employees, officers, directors or
members or former officers, directors or members may have under applicable law
or under the Articles of Association of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.

Section 3. Ordinary Shares Subject to Plan

The total number of Ordinary Shares reserved and available for grant under the
Plan shall be 2,000,000 (subject to any increase or decrease pursuant to this
Section 3). Shares subject to an Award under the Plan may be authorized and
unissued shares of Ordinary Shares or Ordinary Shares held in or acquired for
the treasury of the Company or both.

If any Restricted Shares or Other Share-Based Awards are forfeited to the
Company or if any Stock Option terminates without being exercised, the shares
subject to such Awards shall again be available for distribution in connection
with Awards under the Plan. In addition, in determining the number of Ordinary
Shares available for Awards other than Incentive Stock Options, if Ordinary
Shares have been delivered or exchanged by a Participant as full or partial
payment to the Company for payment of the exercise price, or for payment of
withholding taxes, or if the number of Ordinary Shares otherwise deliverable has
been reduced for payment of the exercise price or for payment of withholding
taxes, the number of Ordinary Shares exchanged or reduced as payment in
connection with the exercise or for withholding shall again be available for
purposes of Awards other than Incentive Stock Options under this Plan.

 

6



--------------------------------------------------------------------------------

The total number of Ordinary Shares subject to any Stock Option which may be
granted under this Plan to each Participant shall not exceed 100,000 shares
(subject to any increase or decrease pursuant to this Section 3 ) during each
fiscal year of the Company. The individual Participant limitations set forth in
this Section 3 shall be cumulative; that is, to the extent that Ordinary Shares
for which Options are permitted to be granted to a Participant pursuant to this
Section during a fiscal year of the Company are not covered by a grant of an
Option in the Company’s fiscal year, such Ordinary Shares available for grants
to such Participant automatically increase in the subsequent fiscal years during
the term of the Plan until used.

No individual may be granted in any fiscal year of the Company Other Share-Based
Awards that are contingent upon the attainment of Performance Goals covering
more than 50,000 Shares.

In the event any merger, reorganization, consolidation, recapitalization,
spin-off, stock dividend, share split, reverse share split, extraordinary
distribution with respect to the Ordinary Shares, any sale or transfer of all or
part of the Company’s assets or business or other change in corporate structure
affecting the Ordinary Shares occurs or is proposed (such an event, an “Equity
Restructuring”), the Committee or the Board shall, effective as of the time of
the Equity Restructuring, make such substitution or adjustment in the aggregate
number and kind of shares or other property reserved for issuance under the Plan
or any limitations under the Plan, in the number, kind and Exercise Price (as
defined herein) of shares or other property subject to outstanding Stock
Options, in the number and kind of shares or other property subject to
Restricted Share Awards or other Awards, and/or such other substitution or
adjustments, in each case as the Committee or the Board shall determine in its
discretion to be appropriate, such that the value of the adjusted shares or
other property immediately prior to the Equity Restructuring is the same as the
value of such adjusted shares or other property immediately following the Equity
Restructuring, provided that, in no case shall such determination adversely
affect in any material respect the rights of a Participant hereunder or under
any Award Agreement. In

 

7



--------------------------------------------------------------------------------

connection with any event described in this paragraph, the Committee may
provide, in its sole discretion, for the cancellation of any outstanding Stock
Option and payment in cash or other property in exchange therefor in an amount
equal to the excess at such time, if any, of the Fair Market Value of the
underlying Ordinary Shares over the per share exercise price for such Stock
Options.

In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Ordinary Shares by
a single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, terminate all
outstanding Stock Options, effective as of the date of the Acquisition Event, by
delivering notice of termination to each Participant at least 20 days prior to
the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of his or her Stock Options that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Stock Option agreements), but any such exercise shall be
contingent upon and subject to the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void.

Section 4. Participants

The following persons shall be “Participants” eligible to be granted Awards
under the Plan: (i) Persons who are officers, directors, employees or
consultants of the Company and/or any of its Affiliates; (ii) Persons who at the
time of grant may be performing (or subject to being required to perform)
services for the Company or any of its Affiliates (including, without
limitation, officers, directors, employees, Affiliates and consultants of FPC);
and (iii) Non-Employee Directors of the Company and its Affiliates who are
responsible for or contribute to the management, growth and profitability of the
business of the Company and its Affiliates. However, Incentive Stock Options may
be granted only to employees of the Company its Subsidiaries or its Parent.

Section 5. Stock Options

The Board or the Committee as its duly authorized delegate shall have the
authority to grant to Participants Stock Options. Stock Options shall be
evidenced by Option Agreements, which shall include such terms and provisions as
the Committee may determine from time to time. The grant of a Stock Option shall
occur on the date the Committee by resolution selects an individual to receive a
grant of a Stock Option, determines the number of Ordinary Shares to be subject
to such Stock Option to be granted to such individual and specifies the terms
and provisions of the Stock Option, or on such other date as the Committee may
determine. The Company shall notify a Participant of any grant of a Stock
Option, and a written Option Agreement shall be duly executed and delivered by
the Company to the Participant. Such Option Agreement shall become effective
upon execution and delivery by the Participant to the Company.

 

8



--------------------------------------------------------------------------------

Stock Options shall be subject to the following terms and conditions, and shall
contain such additional terms and conditions as the Committee shall deem
desirable:

(a) Exercise Price. The price per Ordinary Share purchasable under a Stock
Option shall be such price as determined by the Committee and set forth in the
Option Agreement (the “Exercise Price”); provided that the Exercise Price shall
not be less than the grant date Fair Market Value of the Ordinary Shares, and:

(i) In the case of an Incentive Stock Option

(A) granted to an employee of the Company, its Subsidiaries or its Parent who,
at the time of the grant of such Incentive Stock Option, owns shares
representing more than ten percent (10%) of the voting power of all share
classes of the Company or its Subsidiaries or its Parent (a “Ten Percent
Shareholder”), the per share Exercise Price shall be no less than one hundred
ten percent (110%) of the Fair Market Value per share on the date of grant; and

(B) granted to any employee of the Company, its Subsidiaries or its Parent other
than a Ten Percent Shareholder, the per share Exercise Price shall be no less
‘than one hundred percent (100%) of the Fair Market Value per share on the date
of grant.

(ii) in the case of any other Stock Option granted, including Nonstatutory Stock
Options, the per share Exercise Price as determined by the Committee.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee
provided, however, that no Stock Option shall be exercisable more than ten
(10) years after the date such Stock Option is granted. Absent any such term
being fixed by the Committee, pursuant to an Option Agreement or otherwise, such
term shall be ten (10) years; provided , however, that the term of an Incentive
Stock Option granted to a Ten Percent Shareholder shall not exceed five (5)
years.

(c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee If the

 

9



--------------------------------------------------------------------------------

Committee provides that any Stock Option is exercisable only in installments,
the Committee may at anytime waive such installment exercise provisions, in
whole or in part, based on such factors as the Committee may determine. In
addition, the Committee may at any time accelerate the exercisability of any
Stock Option.

(d) Method of Exercise. Subject to the provisions of this Section 5, vested
Stock Options may be exercised, in whole or in part, at any time during the
option term by giving written notice of exercise to the Company specifying the
number of Ordinary Shares subject to the Stock Option to be purchased.

Such notice shall be accompanied by payment in full of the Exercise Price per
share by certified or bank check or such other instrument or method of payment
as the Committee may accept. Unless determined otherwise by the Committee at the
time of grant and set forth in the Option Agreement, payment, in full or in
part, may also be made in the form of fully vested Ordinary Shares (other than
Restricted Shares) already owned by the Participant (for at least six months or
such other period necessary to avoid a charge, for accounting purposes, against
the Company’s earnings as reported in the Company’s financial statements if
acquired upon exercise of a Stock Option or received upon the lapse of
restrictions on an Award of Restricted Shares) of the same class as the Ordinary
Shares subject to the Stock Option (based on the Fair Market Value of the
Ordinary Shares on the date the Stock Option is exercised) or, if the Ordinary
Shares are traded on a national securities exchange, The Nasdaq Stock Market,
Inc. or quoted on a national quotation system sponsored by the National
Association of Securities Dealers, and the Committee authorizes, to the extent
permitted by law, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the purchase price or through
“net settlement” in Ordinary Shares.

No Ordinary Shares shall be issued until full payment therefore has been made.
Except as otherwise provided in the Management Shareholders’ Agreement, if the
Participant is a party to the Management Shareholders’ Agreement , and subject
to Sections 10(b), 10(e) and 10(h) hereof and the applicable Option Agreement, a
Participant shall have all of the rights of a shareholder of the Company holding
the class or series of Ordinary Shares that is subject to such Stock Option
(including, if applicable, the right to vote the shares and the right to receive
dividends and distributions), when the Participant has given written notice of
exercise, has paid in full for such shares and, if requested, has given the
representations referred to in Section 10(b) or as may otherwise be required in
accordance with Sections 10(e) and 10(h).

(e) Nontransferability of Stock Options. No Stock Option shall be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as otherwise expressly permitted under the applicable
Option Agreement, to a Family Member, subject to the restrictions in the
Management Shareholders’ Agreement. All Stock Options granted to an individual
shall be exercisable, subject to the terms of the Plan, during the Participant’s
lifetime, only by the Participant or any Person to whom such Stock Option is
transferred pursuant to the preceding sentence, including such Participant’s
guardian, legal representative and other transferee. The term “Participant”
includes the estate of the Participant or the Legal representative of the
Participant named in the Option Agreement and any Person to whom an Option is

 

10



--------------------------------------------------------------------------------

otherwise transferred in accordance with this Section 5(e), by will or the laws
of descent and distribution; provided, however, that references herein to
Employment of a Participant or termination of Employment of a Participant shall
continue to refer to the Employment or termination of Employment of the
applicable grantee of an Award hereunder.

(f) Termination of Employment.

(i) Termination for Any Reason (other than Cause). Except as otherwise
determined by the Committee and expressly provided in the applicable Option
Agreement or applicable employment or consulting agreement, upon the termination
of the Participant’s Employment for any reason (other than Cause), including
death or Disability, vesting ceases, the term of unvested stock options lapses
and vested and unvested options will become unexercisable, except that such
Participant shall have ninety (90) days to exercise the portion of the
Participant’s Stock Option that is vested on the date of the Participant’s
termination of Employment. Notwithstanding anything contained herein to the
contrary, the Participant shall not be permitted to exercise any Stock Option at
a time beyond the initial option term.

(ii) Termination for Cause. All outstanding and unexercised Stock Options,
whether vested or unvested, as of the time the Participant is notified that his
or her Employment is terminated for Cause or at the time the Participant
voluntarily terminates employment within ninety (90) days after the occurrence
of an event that would be grounds for a termination for Cause, will be cancelled
immediately.

Section 6. Restricted Shares

The Committee shall determine the Participants to whom and the time or times at
which grants of Restricted Shares will be awarded, the number of shares to be
awarded to any Participant, the purchase price, the conditions for vesting, the
time or times within which such Awards may be subject to cancellation,
repurchase and restrictions on transfer and any other terms and conditions of
the Awards (including provisions (i) relating to placing legends on certificates
representing Restricted Shares, (ii) permitting the Company to require that
Restricted Shares be held in custody by the Company with a share transfer
certificate from the owner thereof until restrictions lapse and (iii) relating
to any rights to repurchase Restricted Shares on the part of the Company), in
addition to those contained in the Management Shareholders’ Agreement, if the
Participant is a party to the Management Shareholders’ Agreement. Each
Participant receiving Restricted Shares shall be issued a share certificate in
respect of such Restricted Shares, unless the Committee elects to u-;e another
system, such as book entries by the transfer agent, as evidencing ownership of
shares of Restricted Shares. Unless otherwise

 

11



--------------------------------------------------------------------------------

specified in the Restricted Share Agreement, upon a Participant’s termination
for any reason during the relevant restriction period, all unvested Restricted
Shares will be forfeited to the Company, without compensation.

Furthermore, in addition to the foregoing restrictions, Restricted Shares held
by an officer, director or consultant of the Company or one of its Affiliate may
be subject to additional or greater restrictions and any restrictions set forth
in the Company’s Articles of Association. The terms and conditions of Restricted
Share Awards shall be set forth in a Restricted Share Agreement, which shall
include such terms and provisions as the Committee may determine from time to
time, and which shall be duly executed and delivered by the Company to the
Participant and become effective upon execution and delivery by the Participant
to the Company. Except as provided in this Section 6, the Restricted Share
Agreement, the Management Shareholders’ Agreement and any other relevant
agreements, the Participant shall have, with respect to the Restricted Shares,
all of the rights of a shareholder of the Company holding the class or series of
Ordinary Shares that is the subject of the Restricted Share Award, including, if
applicable, the right to vote the shares and, subject to the following sentence,
the right to receive any cash dividends or distributions (but, subject to the
third paragraph of Section 3, not the right to receive non-cash dividends or
distributions). If so determined by the Committee in the applicable Restricted
Share Agreement, cash dividends and distributions on the class or series of
Ordinary Shares that is the subject of the Restricted Share Award shall be
automatically deferred and reinvested in additional Restricted Shares, held
subject to the vesting of the underlying Restricted Shares, or held subject to
meeting conditions applicable only to dividends and distributions.

Section 7. Other Share-Based Awards

The Committee is authorized to grant to Participants Other Share-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to Ordinary Shares, including but not limited to, Ordinary
Shares awarded purely as a bonus and not subject to any restrictions or
conditions, Ordinary Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or a Subsidiary, share
appreciation rights (either separately or in tandem with Options), share
equivalent units, and Awards valued by reference to book value of Ordinary
Shares.

Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of Ordinary Shares to be awarded pursuant to or referenced
by such Awards, and all other conditions of the Awards. Grants of Other
Share-Based Awards may be subject to such conditions, restrictions and
contingencies as the Committee may determine which may include, but are not
limited to, continuous service with the Company or an Affiliate and/or the

 

12



--------------------------------------------------------------------------------

achievement of Performance Goals. Except as provided in the last sentence of
this paragraph, the criteria that may be used by the Committee in granting Other
Share-Based Awards contingent on Performance Goals shall consist of the
attainment of one or more of the Performance Goals. The Committee may select one
or more Performance Goals for measuring performance and the measuring may be
stated in absolute terms or relative to comparable companies. The measurements
used in Performance Goals set under the Plan shall be determined in accordance
with Generally Accepted Accounting Principles (“GAAP”), except, to the extent
that any objective Performance Goals are used, if any measurements require
deviation from GAAP, such deviation shall be at the discretion of the Committee
at the time the Performance Goals are set or at such later time to the extent
permitted under Section 162(m) of the Code. Other Performance Goals may be used
to the extent such goals satisfy Section 162(m) of the Code or the Other-Share
Based Award is not intended to satisfy the requirements of Section 162(m) of the
Code.

Other Share-Based Awards made pursuant to this Section 7 are subject to the
following terms and conditions:

(a) Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Award under this Section 7 shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of Ordinary Shares covered by the Award, as determined at the time
of the Award by the Committee, in its sole discretion.

(b) Vesting. Any Award under this Section 7 and any Ordinary Shares covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.

(c) Waiver of Limitation. In the event of the Participant’s Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article.

(d) Purchase Price. Ordinary Shares issued on a bonus basis under this Section 7
may be issued for no cash consideration; Ordinary Shares purchased pursuant to a
purchase right awarded under this Section 7 shall be priced as determined by the
Committee.

(e) Committee Certification. At the expiration of the Performance Period, the
Committee shall determine and certify in writing the extent to which the
Performance Goals have been achieved.

Section 8. Term, Amendment and Termination

This Plan will expire on February 10, 2019, five years from its adoption by the
Board of Directors of the Company. Awards outstanding as of such date shall not
be affected or impaired by the expiration of the Plan and shall be subject to
the terms of the Plan.

The Board or the Committee may at any time amend, suspend, or terminate the
Plan, prospectively or retroactively; provided, however, that, unless otherwise
required by law or specifically provided herein, no amendment, suspension or
termination shall be made that is

 

13



--------------------------------------------------------------------------------

adverse to the rights of a Participant under an Award theretofore granted
without such Participant’s consent; provided, further, without the approval of
the shareholders of the Company in accordance with applicable law, to the extent
required by the applicable provisions of Rule 16b-3 or Section 162(m) of the
Code or the rules of any exchange or system on which the Ordinary Shares are
listed or traded, or, with regard to Incentive Stock Options, Section 422 of the
Code, no amendment may be made which would (i) increase the aggregate number of
Ordinary Shares that may be issued under this Plan or the maximum individual
Participant limitations under Section 3; (ii) change the classification of
Participants eligible to receive Awards under this Plan; (iii) extend the
maximum Stock Option period or (iv) require shareholder approval in order for
the Plan to continue to comply with the applicable provisions of Rule 16b-3 or
Section 162(m) of the Code, or, with regard to Incentive Stock Options, Section
422 of the Code.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall be made that is
adverse to the rights of the Participant thereunder without the Participant’
consent.

Section 9. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Ordinary Shares or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

Section 10. General Provisions

(a) Awards and Certificates. Shares of Restricted Shares and Ordinary Shares
issuable upon the exercise of a Stock Option (together, “Plan Shares”) shall be
evidenced in such manner as the Committee may deem appropriate, including book
entry registration or issuance of one or more share certificates. Any
certificate issued in respect of Plan Shares shall be registered in the name of
such Participant and shall bear appropriate legends referring to the terms,
conditions, and restrictions applicable to such Award. Such Plan Shares may bear
other legends to the extent the Committee or the Board determines it to be
necessary or appropriate, including any required by the Management Shareholders’
Agreement. If and when all restrictions expire without a prior cancellation of
the Plan Shares theretofore subject to such restrictions, upon surrender of
legended certificates representing such shares new certificates for such shares
shall be delivered to the Participant without the second legend listed above.

(b) Representations and Warranties. The Committee may require each Person
purchasing or receiving Plan Shares to (i) represent to and agree with the
Company in writing that such Person is acquiring the shares without a view to
the distribution thereof and (ii) make any other representations and warranties
that the Committee deems appropriate.

(c) Additional Compensation. Nothing contained in the Plan shall prevent the
Company or any of its Affiliates from adopting other or additional compensation
arrangements for its employees.

 

14



--------------------------------------------------------------------------------

(d) No Right of Employment. Adoption of the Plan or grant of any Award shall not
confer upon any employee or any other individual any right to continued
Employment, nor shall it interfere in any way with the right of the Company or
any of its Affiliates to terminate the Employment of any eligible Participant at
any time.

(e) Withholding Taxes. No later than the date as of which an amount first
becomes includible in the gross income of a Participant for income tax purposes
or subject to Federal Insurance Contributions Act withholdings with respect to
any Award, including, without limitation, upon exercise of any Stock Option,
under the Plan, such Participant shall pay to the Company or, if appropriate,
one of its Affiliates, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount. If
approved by the Committee, minimum required statutory withholding obligations
may be settled with Ordinary Shares, including Ordinary Shares that are part of
the Award that gives rise to the withholding requirement. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Ordinary Shares.

(f) Beneficiaries. The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of the Participant’s death are to be paid or by whom any
rights of the Participant, after the Participant’s death, may be exercised.

(g) Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of law
thereof.

(h) Compliance with Laws. If any law or any regulation of any governmental body,
commission or agency having jurisdiction shall require the Company or a
Participant seeking to exercise Stock Options to take any action with respect to
the Plan Shares to be issued upon the exercise of Stock Options then the date
upon which the Company shall issue or cause to be issued the Plan Shares or the
rights associated therewith shall be postponed until full compliance (as
determined by the Committee in its sole discretion) has been made with all such
requirements of law or regulation; provided, that the Company shall use its
reasonable efforts to take all necessary action to comply with such requirements
of law or regulation. Moreover, in the event that the Company shall determine
that, in compliance with the Securities Act or other applicable statutes or
regulations (including state “Blue Sky” or other securities laws), it is
necessary to register any of the Plan Shares with respect to which an exercise
of a Stock Option has been made, or to qualify any such Plan Shares (or the
Company) for exemption from any of the requirements of the Securities Act or any
other applicable statute or regulation, no Stock Options may be exercised and no
Plan Shares shall be issued to the exercising Participant until the required
action has been completed; provided, that the Company shall use its reasonable
efforts to take all necessary action to comply with such requirements of law or
regulation. Notwithstanding anything to the contrary contained herein, neither
the Board nor the members of the Committee owes a fiduciary duty to any
Participant in his or her capacity as such.

 

15



--------------------------------------------------------------------------------

(i) Fractional Shares. No fractional shares shall be issued under the Plan and
no cash settlements shall be made with respect to fractional shares eliminated
by rounding.

(j) Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the date
the Plan is adopted. Such shareholder approval shall be obtained in the degree
and manner required under applicable state and federal or foreign law and the
rules of any stock exchange upon which the Company’s Ordinary Shares are listed,
quoted or actively traded.

(k) Information to Participants. The Company shall provide, not less frequently
than annually, copies of annual financial statements to each individual who
acquires Ordinary Shares pursuant to the Plan while such individual owns such
Ordinary Shares. The Company shall not be required to provide such statements to
key employees whose duties in connection with the Company assure their access to
equivalent information.

(l) Shareholders’ Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of Plan Shares, to the
extent required by the Committee, the Participant shall execute and deliver a
shareholders’ agreement or such other documentation which shall set forth
certain restrictions on transferability of the Plan Shares, a right of first
refusal of the Company with respect to Plan Shares, the right of the Company to
purchase Plan Shares and such other terms as the Board or Committee shall from
time to time establish. Such shareholders’ agreement shall apply to all Plan
Shares acquired under the Plan. The Company may require, as a condition of grant
or exercise of any Award, the Participant to become a party to any other
existing shareholders’ agreement.

(m) Section 409A. Notwithstanding other provisions of the Plan or any Award
agreements thereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant. In the event that it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, payments or deliveries of shares
in respect of any Award under the Plan may not be made at the time contemplated
by the terms of the Plan or the relevant Award agreement, as the case may be,
without causing the Participant holding such Award to be subject to taxation
under Section 409A of the Code, the Company will make such payment or delivery
of shares on the first day that would not result in the Participant incurring
any tax liability under Section 409A of the Code. In the case of a Participant
who is a “specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of
the Code), payments and/or deliveries of shares in respect of any Award subject
to Section 409A of the Code that are linked to the date of the Participant’s
separation from service shall not be made prior to the date which is six
(6) months after the date of such Participant’s separation from service from the
Company and its affiliates, determined in accordance with Section 409A of the
Code and the regulations promulgated thereunder. The Company shall use
commercially reasonable efforts to implement the provisions of this
Section 10(m) in good faith; provided that neither the Company, the Committee
nor any of the Company’s employees, directors or representatives shall have any
liability to Participants with respect to this Section 10(m).

 

16



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE CRITERIA

Performance Goals established for purposes of an Award of Performance-Based
Awards intended to comply with Section 162(m) of the Code shall be based on one
or more of the following performance criteria (“Performance Criteria”): (i)the
attainment of certain target levels of, or a specified percentage increase in,
revenues, income before taxes and extraordinary items, net income, operating
income, earnings before income tax, earnings before interest, taxes,
depreciation and amortization or a combination of any or all of the foregoing;
(ii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits including, without limitation, that attributable to
continuing and/or other operations; (iii) the attainment of certain target
levels of, or a specified increase in, operational cash flow; (iv) the
achievement of a certain level of, reduction of, or other specified objectives
with regard to limiting the level of increase in, all or a portion of, the
Company’s bank debt or other long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of such cash balances and/or other offsets and adjustments as may be established
by the Committee; (v) earnings per share or the attainment of a specified
percentage increase in earnings per share or earnings per share from continuing
operations; (vi) the attainment of certain target levels of, or a specified
increase in return on capital employed or return on invested capital; (vii) the
attainment of certain target levels of, or a percentage increase in, after-tax
or pre-tax return on shareholders’ equity; (viii) the attainment of certain
target levels of, or a specified increase in, economic value added targets based
on a cash flow return on investment formula; (ix) the attainment of certain
target levels in the fair market value of the shares of the Company’s Ordinary
Shares; (x) the growth in the value of an investment in the Company’s Ordinary
Shares assuming the reinvestment of dividends; (xi) the attainment of a certain
level of, reduction of, or other specified objectives with regard to limiting
the level in or increase in, all or a portion of controllable expenses or costs
or other expenses or costs or a reduction of the loss ratio, expense ratio, or
combined ratio; (xii) achievement of certain targets with respect to the
Company’s book value, assets or liabilities. For purposes of item (i) above,
“extraordinary items” shall mean all items of gain, loss or expense for the
fiscal year determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to a corporate transaction (including, without limitation,
a disposition or acquisition) or related to a change in accounting principle,
all as determined in accordance with standards established by Opinion No. 30 of
the Accounting Principles Board.

In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations. Furthermore, such Performance
Criteria may be supplemented by reference to per share determinations. To the
extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including. without limitation,
compliance with any requirements for shareholder approval), the Committee may:
(i) designate additional business criteria on which the Performance Criteria may
be based or (ii) adjust, modify or amend the aforementioned business criteria.